UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20459 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12 (b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission File Number 0-53593 Dragon Jade International Limited (Exact name of Registrant as specified in its charter) (Translation of Registrant’s name into English) British Virgin Islands (Jurisdiction of incorporation or organization) Suite 1503, The Phoenix, 21-25 Luard Road,, Wan Chai, Hong Kong SAR, China (Address of principal executive offices) WONG Ka Ming Tel: 852 – 2527 8368Fax: 852 – 2527 0612 Suite 1503, The Phoenix, 21-25 Luard Road, Wan Chai, Hong Kong SAR, China (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act:None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, No Par Value Shares (Title of Class) Securities for which there is reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report.30,410,000 shares of common stock,,no par value Indicate by check mark if the registrant is a well-known season issuer, as defined in Rule 405 of the Securities Act.o Yeso No If this report is an annual ortransition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.o Yeso No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required t file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, or a non-accelerated filed.See definition of “accelerated filer and large accelerated filer”) in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued Other o by the International Accounting Standards Board o If“Other”has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 1, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yeso No TABLEOF CONTENTS Page PRELIMINARY NOTES PART I Item 1 Identity of Directors, Senior Management and Advisers 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Selected financial data 2 Currency exchange rates 3 Capitalization and indebtedness 3 Risk Factors 4 Item 4. Information on the Company 9 History and development of the company 9 Business overview 9 Organizational structure 9 Property, plants and equipment 10 Item 5. Operating and Financial Review and Prospects 10 Item 6. Directors, Senior Management and Employees 11 Item 7. Major Shareholders and Related Party Transactions 14 Item 8. Financial Information 14 Item 9. The Offer and Listing 15 Item 10. Additional Information 16 Share capital 16 Memorandum and articles of association 16 Material contracts 17 Exchange controls 17 Taxation 17 Dividends and paying agents Statement by experts 17 Documents on display 17 Item 11. Quantitative and Qualitative Disclosures About Market Risk 18 Foreign currency exchange rate sensitivity Interest rate sensitivity Item 12. Description of Securities Other than Equity Securities 18 PART II Item 13. Default, Dividend Arrearages and Delinquencies 18 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 18 Item 15. Controls and Procedures 18 Item16A. Audit committee financial expert 18 Item 16B. Code of Ethics 19 Item 16C. Principal Accountant Fees and Services 19 Item 16D. Exemptions from the Listing Standards for Audit Committees 19 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 19 PART III Item 17. RESERVED 19 Item 18. Financial Statements 19 Item 19. Exhibits 20 Exhibit Index 20 SIGNATURES 21 Pursuant to General Instruction E(b) of Form 20-F, this annual report includes the information specified in Parts I, II and III. Pursuant to General Instruction E(c) of Form 20-F, the registrant has elected to provide the financial statements and related information specified in Item 18 in lieu of Item 17. Table of Contents PRELIMINARY NOTE Currencies:We present our consolidated financial statements in UnitedStates dollars. All dollar amounts in this registration statement on Form20-F are stated in UnitedStates dollars ("USdollars", "$", or "US$"), except where otherwise indicated. Certain information in this Form20-Fis presented in Hong Kong dollars (“HK dollars” or HK$”).See "Item3. Key Information-Currency Exchange Rates" for a history of exchange rates of HK$into US$. Generally Accepted Accounting Principles:We report our financial results using UnitedStates generally accepted accounting principles ("USGAAP").Unless otherwise specified, all references to financial results herein are to those calculated under USGAAP. Forward-Looking Information:This registration statement contains “forward-looking statements.” Such forward-looking statements are subject to important risks,uncertainties and other factors, including those set forth under “ Item 3.D. Risk Factors” and elsewhere in this registration statement, that could cause actual results to differ materially from those stated in theforward-looking statements.Any statements in this registration statement that are not statements ofhistorical or current facts or conditions may be deemed “forward-looking” statements.Forward-looking statements often maybe identified by terminology such as “intend,” “should,” “expect,” “may,” “plan,” “anticipate,”“believe,” “estimate,” “project,” “predict,” and the negative and variations of such words and comparable terminology.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment concerning future events, the risks and uncertainties involved in such forward-looking statements may cause actual results, performance and achievements to differ materially from any estimates, predictions, projections or plans about future events.Statements containing forward-looking information are necessarily based upon a number of factors and assumptions that, while considered reasonable by us as of the date of such statements, are inherently subject to significant business and economic risks and uncertainties which may cause the actual results, performance or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made. Except as otherwise required by law, we expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any such forward-looking statements to reflect any change in our expectations or any change in events, conditions or circumstances on which any such statements are based. 1 Table of Contents PART I Item 1. Identity of Directors, Senior Management and Advisers Our directors and senior management are: WONG Ka Ming has served as President and a director of Dragon Jade International Ltd. since August 2008 and as President and a director of KASH Strategic Ltd. since inception on October 31, 2003. HUNG Kwok Wing (“Sonny”) has served as a director of Dragon Jade since August 2008 and Vice President of KASH since March 2008. KOU Yue (“Ivory”) has served as Chief Financial Officer of Dragon Jade since August 2008 and Chief Financial Officer of KASH since February 2006. LAM Lai Sheung (“Christine”) has served as Secretary of Dragon Jade since August 2008 and Secretary of KASH since inception on October 31, 2003. The business address of all our directors and senior management is Suite 1503, The Phoenix, 21-25 Luard Road,, Wanchai,, Hong Kong SAR, China. Our principal bankers are: Fubon Bank (Hong Kong) Ltd., Shop 31L, Shatin Center, 2-16 Wang Pok Street, Shatin, Hong Kong Our auditors are: Gruber & Company, LLC, 99 Saybridge Manor Parkway,, Lake Saint Louis, Missouri 63367.Our auditors adhere to the Quality Control Standards established by the Public Company Oversight Accounting Board (PCAOB) of the Securities and Exchange Commission and the Private Companies Practice Section of the American Institute of Certified Public Accountants (AICPA), AICPA Center for Audit Quality. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information A. Selected financial data:Dragon Jade was incorporated in the British Virgin Islands with limited liabilities on April 14, 2008.Our only subsidiary, KASH Strategic Ltd. (“KASH”), incorporated in Hong Kong on October 31, 2003, had only limited operations until the fiscal year ended March 31, 2006.The following table presents selectedfinancial data for the five fiscal years ended March 31, 2011 for Dragon Jade: 2 Table of Contents (1) Excluding long term debt and redeemable preferred stock. (2) Adjusted to reflect changes in capital. Currency Exchange Rates.All dollar amounts in this Form20-F are in UnitedStates dollars (“US$”), except where otherwise indicated. The following tables present, in Hong Kong dollars (“HK$”), the exchange rates for US$1.00, based on the noon buying rate in NewYork City for cable transfers in HK$, as certified for customs purposes by the Federal Reserve Bank of NewYork (the"Noon Buying Rate") for each of the years ended March 31, 2007,2008 ,2009. 2010 and2011. 12-month Period Ending March 31 High Low End of Period Average B. Capitalization and indebtedness: The Company is authorized to issue 100,000,000 shares of common stock,, no par value,.As of March 31, 2011, there were 30,410,000 issued and outstanding shares of common stock. 3 Table of Contents C. Reasons for the offer and use of proceeds. Not applicable. D. Risk Factors.The following risk factors make our company and our securities speculative and of high risk. Our business, operating results and financial position may be adversely affected by these risk factors, some of which we have no control over.Additional risk factors not presently known by us or that we presently consider immaterial also could adversely affect our business, operating results and financial position if any of them were to occur. In addition to these risk factors, shareholders and prospective investors should read the forward-looking statements about our future performance and expected results set forth in this registration statement carefully before deciding to buy or sell our securities.See “Forward-Looking Statements,” below. Risks Related to Our Business Our auditors have expressed substantial doubt as to our ability to continue as a going concern.Dragon Jade has sustained losses totaling $20,889 for the fiscal year ending March 31, 2011., The Companyhad a working capital of $17,474and a retained earnings deficit of $140,760 as of March 31 2011.The expression of a substantial doubt as to the companies’ ability to continue as going concerns means that unless the companies achieve profitability, the losses and deficits likely would result in the failure of the companies to realize assets and satisfy liabilities in the normal course of business and to continue in existence, in which case present and prospective shareholders would lose their entire investments. Our consulting services, providing assistance in business analysis, strategy formulation, operational planning and assisting in media and investment relations, may not be accepted in the marketplace and may not help us achieve consistent profitability.The consulting services we provide may not be accepted in the marketplace. Our business strategies, incorporating our senior management’s current, best analysis of potential markets, opportunities and difficulties, are subject to reassessment and may not accurately reflect current trends in our industry or may be changed and/or abandoned from time to time.No assurance can be given that our senior management’s assessment or reassessment of our consulting services, accurately did or will reflect current trends, opportunities or difficulties in our industry; nor can any assurance be given that any assessment or reassessment of our business strategies did or will achieve profitability for us, or will be acceptable in the marketplace for our consulting services. Our business is difficult to evaluate because of our limited operating history.We were incorporated under the BVI Business Companies Act 2004 on April 14, 2008.We engage in business by and through KASH, which was incorporated under the laws of Hong Kong on October 31, 2003.As a result, there is only limited historical financial and operating information available on which to base an evaluation of our business.See Item 4, below.Moreover, Dragon Jade has sustained losses totaling $20,889 for the fiscal year ending March 31 2011, and had a retained earnings deficit of $140,760as at March 31, 2011., and our auditors have expressed substantial doubt as to our ability to continue as a going concern We will require substantial additional financing or funding in the future.We have been dependent upon sales proceeds received from private equity funding and debt financing to meet our capital requirements in the past.In the future, we likely will require additional financing or funding to meet our capital requirements for meeting our consulting programs or to expand our future consulting services.If we were unable to meet our future capital requirements for use as working capital and for general corporate purposes, we could experience operating losses and fail to expand our future consulting services.If so, our operating results, our business results and our financial position would be adversely affected. We are dependent on our senior management, particularly WONG Ka Ming and HUNG, Kwok Wing (“Sonny”), to achieve profitability and the loss of either one of them could have a material adverse effect upon business, operating results and financial position.Our operating results and future success are dependent upon our senior management’s providing and expanding our consulting services to achieve profitability and our ability to retain members of our senior management or to replace any of them by attracting, hiring, retaining and motivating other highly skilled consultants who are experienced in managerial, marketing and customer service. The loss of or inability to replace any member of our senior management could have a material adverse effect upon our business, operating results and financial position. 4 Table of Contents Our future success is dependent upon our ability to compete in providing consulting services.In our consulting business, there is intense competition among consultants, including individuals and large and small entities, for consulting clients.Many of these competitors have substantially greater financial and marketing resources than we do, stronger name recognition, and longer-standing relationships with our target customers.Our future success is dependent upon our ability to compete and our failure to do so could adversely affect our business, financial condition and results of operation. Our operating results may fluctuate.Our operating results are dependent on a number of factors, many of which are outside our control, including (i) the general economic conditions in China and the world, (ii) the competition in the market place, (iii) our ability to obtain necessary additional financing to maintain a continuous operation. Since the inception of our subsidiary in October 2003, there have been fluctuations in our operating results, and there is no guarantee this trend will not continue. 5 Table of Contents We will be subject to certain requirements of the Sarbanes-Oxley Act of 2002 and the related rules and regulations adopted by the Securities Exchange Commission pursuant to that Act.If we are unable to comply timely with such requirements or if the costs of compliance are too great, our profitability, the market price of our common stock, and our results of operations and financial condition could be materially adversely affected. The requirements, rules and regulations to which we will be subject include: Chief Executive Officer/Chief Financial Officer certifications of disclosure in periodic reports and registration statements under the Securities Act of 1933; disclosure regarding conclusions of evaluation of disclosure controls and procedures and internal control of financial reporting; conditions for use of non-GAAP financial measures; disclosure in Management’s Discussion and Analysis of certain off-balance sheet arrangements and aggregate contractual arrangements; disclosure of whether or not we have an audit committee financial expert who is independent and experienced, and if not, why not; disclosure of whether or not we have adopted a written code of ethics for our chief executive officer and senior financial officers, and if not, why not.The requirements will involve substantial additional time and effort by our Chief Executive Officer/Chief Financial Officer and additional time, effort and expense for our auditors and counsel, as well as for us, all of whom will be subject to potential liabilities for failure to comply with the requirements and some of whom may be unwilling or unable to satisfy the requirements. Risks Related to Doing Business in China Any change in government regulations or administrative practices in China and Hong Kong concerning our business may have a negative impact on our business, operating results and financial position.The laws, regulations and policies of the governments in China and Hong Kong and administrative practices in China, the principal jurisdiction in which we provide consulting services, may be changed, applied or interpreted in a manner that will fundamentally alter our ability to carry on our business.The laws, regulations and policies of the government and the administrative practices in China, if changed, may have a detrimental effect on our business, operating results and financial position, resulting in our ability to engage in our business and/or to operate profitably. Our operations in China may be adversely affected by evolving economic, political and social conditions in China.Our operations are subject to risks inherent in doing business in China.Such risks include the potential adverse effects resulting from war, international terrorism, civil disturbances, political instability and governmental activities.Since 1978, the Chinese government has been reforming its economic and political systems and we expect this reforming to continue.We believe that these reforms have had a positive effect on economic development in China and have improved our ability to do business in China, but no assurances can be given that these reform will continue or that the Chinese government will not take actions that would impair our doing business in China. Our results of operation and liquidity could be adversely affected by potential currency fluctuations in exchange rates with foreign countries.Exchange rates are influenced by political and/or economic developments in China, the United States and other countries as well as by macroeconomic factors and speculative actions.In some countries, local currencies may not be readily converted unto U.S. dollars or may be converted at government controlled rates.Very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations andwe have not entered into any hedging transactions to date, but we may do so in the future.While we may decide to enter into hedging transactions in the future to reduce our exposure to foreign currency exchange risk, the availability and effectiveness of these hedges may be limited and we may not be able to successfully hedge our exposure, if at all. 6 Table of Contents Regulation of offshore loans and direct investment by foreign entities in China may delay or prevent usfrom receiving loans or capital contributions from foreign entities for our operations in China and could materially and adversely affect our liquidity, operations and ability to fund and expand our business. Any loans or direct capital contributions by foreign entities to us are subject to Chinese regulations and approvals.Such loans and direct investments cannot exceed statutory limits and must be registered with the Chinese State Administration of Foreign Exchange or its local counterpart; capital contributions by foreign entities must be approved by the Chinese Ministry of Commerce or its local counterpart.If we were to fail to get these required approvals, our ability to use any the proceeds ofany loans or direct investments from foreign entities, including those in the United States, could be negatively affected and our liquidity, operations and ability to fund and expand our business could be adversely and materially affected.KASH, which does business in China, is a Hong Kong company and funding in the form of loans or capital does not need approval of the Chinese authorities. Restrictions on the Payment of Dividends.Chinese law requires net profits after taxes to be used to set-off any losses carried forward before any distribution of profits may be made. Furthermore,Chinese law imposes a Mandatory Provident Reserve on all businesses. Under this law, a business must set aside 10% of its distributable profits as a mandatory reserve before a distribution of profits may occur. Once the business accumulates a mandatory reserve equal to 50% of its capitalization, no further accumulation of the reserve is required. Risks Related to Our Common Stock There is no established or liquid trading market for shares of our common stock. Although our shares are eligible to trade on the OTC Bulletin Board (“OTCBB”), under the symbol DGJI.OB, there can be no assurance that our shares will trade.Therefore, trading may be limited or sporadic and our shareholders may have difficulty in selling their shares in such an illiquid market. Our common stock may be considered a “penny stock” under SEC rules, which would limit the market for our shares and our ability to raise capital in an equity offering of our securities.If shares of our common stock were not listed on a national securities exchange or Nasdaq and did not have a minimum bid price of $4 per share, our common stock would be considered a “penny stock,” as defined in Rule 3a51-1 of the Securities Exchange Act of 1934.SEC rules impose additional specific disclosure and other requirements on broker-dealers effecting transactions in penny stocks, which rules may reduce the market liquidity for our shares. The Securities and Exchange Commission has adopted Rule 15g-9 for transactions in penny stocks which requires that: In order to approve a person's account for transactions in penny stocks, the broker or dealer must: • obtain financial information and investment experience objectives of the person; and • make a reasonable determination that transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: •sets forth the basis on which the broker or dealer made the suitability determination; •that the broker or dealer received a signed, written agreement from the investor prior to the transaction; and •the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. Disclosure also has to be made about: the risks of investing in penny stocks in both public offerings and in secondary trading; the commissions and other compensation payable to both the broker-dealer and the registered representative in connection with the penny stock transaction; current quotations for the penny stocks and other information relating to the penny stock market; and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Our three principal shareholders will continue to be in control.None of our three principal shareholders holds a majority of our outstanding shares, the shareholder vote required for the election of directors and for other corporate action. But any two of our three principal shareholders, acting together, have a majority of our outstanding shares and therefore are in a position to elect all of themembers of our board of directors.Any two of our three principal shareholders, acting together, also are in a position to block any takeover bid or merger or acquisition proposal that may be beneficial to other shareholders. 7 Table of Contents We have not paid and do not intend to pay cash or other dividends on our common stock.We have not paid any cash or stock dividends on our common stock since inception and do not anticipate paying any dividends inthe future.Rather, we expect that any earnings will be used in our operations and to finance the expansion of our business.Shareholders and investors in our company would not be receiving any cash or other dividends in the future and are advised to take this into consideration before making their investment decisions. Other Risks Enforcement of certain civil liabilities.We are a British Virgin Islands corporation doing business outside the United States, in China.KASH is a Hong Kong corporation doing business in China.All of our officers and directors are residents of China and Hong Kong.All of our assets and those of our officers and directors are located outside the United States, in China or Hong Kong.Under these circumstances, shareholders and investors may not be able to effect service of process within the United States upon such foreign persons and may not be able to enforce against such persons judgments obtained in United States courts predicated upon the civil liability provisions of the federal securities laws of the United States; moreover, it is unlikely that foreign courts would enforce, in original actions, liabilities against such foreign persons predicated solely upon the federal securities laws of the United States.None of Dragon Jade, KASH or our officers and directors presently has agreed to accept service of process in the United States or to abide by any judgments obtained in United States courts predicated upon the civil liability provisions of the federal securities laws of the United States, but all would possibly consider doing so in the future based upon the facts and circumstances presented at that time. 8 Table of Contents Item 4. Other Information A. History and Development of the Company Dragon Jade International Limited (“Dragon Jade,” “we,” “our” and similar terms) was incorporated in the British Virgin Islands with limited liabilities on April 14, 2008.When Dragon Jade was incorporated, its business plan was to engage in a merger or acquisition with a company with operations.It is a holdingcompany with a 100% equity interest in KASH Strategic Ltd. (“KASH”).Dragon Jade is not and does not intend to be an “investment company,” as that term is defined in the Investment Company Act of 1940, in that it is engaged and proposes to engage in business by and through KASH (and possibly other wholly owned or majority owned subsidiaries).KASH is a limited company incorporated in Hong Kong. The original shareholders of KASH, which was engaged in the business of providing consulting services in the Greater China region, identified the business potential of providing such services to small-to-medium sized businesses in the Greater China region and determined that a public company potentially would have greater “presence” to attract business and greater access to the financing sources necessary to expand the business, by hiring additional personnel and by acquiring other additional resources; therefore, the original shareholders of KASH founded Dragon Jade, becoming the principal shareholders of Dragon Jade.On November 5, 2008, Dragon Jade acquired 100% of the total issued shares of KASH from its original shareholders, in exchange for an aggregate of30,000,000 Dragon Jade shares and HK$3.See Item 7.Apart from the holding in KASH, Dragon Jade does not have any other business. KASH Strategic Ltd. was incorporated on October 31, 2003 in Hong Kong with limited liabilities. The original shareholders of KASH had identified the business potential in providing business consultancy services to small-to-medium sized enterprises in the Greater China region and therefore pooled their resources together and incorporated KASH to engage in such business. The senior management of KASH are experienced in the fields of investment banking, commercial banking, finance and investors relations. See Item 6 for a brief description of the business experience of senior management. Through the contacts of senior management, the company was able to secure customers from different industries and origins. Since inception, KASH has served clients from both Hong Kong and China, with businesses ranging from traditional manufacturing to industrial equipment to environmental engineering and high-tech smart card payment systems. The principal executive offices of the companies are locatedat Suite 1503, The Phoenix, 21-25 Luard Road, Wanchai, Hong Kong SAR, China; the telephone number is 852-25278368.There is no agent for service in the United States, WONG Ka Ming is the contact person for purposes of this Form 20-F registration statement. B. Business Overview Dragon Jade engages in the consulting business by and through KASH, which provides business consultancy services to its customers (without any limitation or restriction as to client size, industry or business). Most of our work involves general business consulting activities.Our general business consultancy covers a wide range of services to be provided to our clients. KASH can assist clients to set up companies or businesses, introduce strategic partners, evaluate clients’ business model and make recommendations for improvement, formulate strategic and operational plans and increase media exposure.To set up a business in Greater China (particularly PRC) can involve a lot of complicated issues, e.g. lease agreements, foreign currency controls and other government regulations, employee contracts, valuations and audit. KASH intends to provide clients with such services that will help them save on the time that will otherwise be spent on incorporating their businesses. The services typically begin with an analysis of the client’s business, with the findings and recommendations reported back to client in the form of a business plan. Depending on the agreed scope of work to be done, the company then assists the client to determine long-term goals and formulate strategic plans to achieve such goals. In addition, KASH may assist the client in the formulation and execution of the operational plans. When necessary or appropriate, KASH may also advise in the areas of capital formation and media and investor relations. At other times, we also advise on corporate restructuring, assist in building finance models and introduce strategic partners to our clients. KASH receives fees in exchange for its consultancy services. We charge our fees on a project basis and would assess the complexity and amount of work required for each project before proposing our fess to our clients. Our fees charged range from $10,000 to more than $100,000. Clients generally are solicited personally by members of senior management, through individual marketing efforts and personal presentations, and by referrals from past or present clients. Members of senior management also attend relevant trade fairs, seminars and conferences with the aim of prospecting new customers and securing the opportunities to present the Company’s services and to discuss with potential customers their needs for outside consulting services. The Company also seeks referrals from past or present clients, which we have found is by far the most effective means of getting to know more potential customers. There is considerable competition for new clients with other individuals and entities who/which offer similar consultancy services. Many of these competitors have substantially greater financial and marketing resources than we do, stronger name recognition, and longer-standing relationships with our target customers. There are no governmental regulations specifically directed towards the general consultancy services KASH provides, although certain areas such as capital formation and foreign trade (importing and exporting), for example, are subject to general governmental regulation. Organizational Structure 9 Table of Contents D.Property, Plants and Equipment Except for some furniture and fixtures and office equipment like computers and fax machines, neither Dragon Jade nor KASH has any other property or plants.The principal executive offices (shared by both Dragon Jade and KASH) at Suite 1503, The Phoenix, 21-25 Luard Road,, Wan Chai, Hong Kong SAR. China, consisting of670square feet used for offices and conferences, are leased for $ 1,600 per month pursuant to a lease expiring on September 11,2011 with renewal options.Management considers the leased space adequate for its operational needs for the foreseeable future. Item 4A. Unresolved Staff Comments Not applicable. Item 5. Operating and Financial Review and Prospects. Our auditors have expressed substantial doubt as to our ability to continue as a going concern.Dragon Jade has sustained losses totaling $20,889 for the fiscal year ending March 31, 2011. and had a retained earnings deficit of $140,760 as at March 31, 2011Because of the capitalization of a directors loanof $115,654 in KASH in July 2008 and a placement of 410,000 shares of the company’s common stock to 41 unrelated third parties for a consideration of $41,000 in September 2008, the company had a working capital of $17,474 as at March 31, 2011.The expression of a substantial doubt as to the companies’ ability to continue as going concerns means that unless the companies achieve profitability, the losses and deficits likely would result in the failure of the companies to realize assets and satisfy liabilities in the normal course of business and to continue in existence, in which case present and prospective shareholders would lose their entire investments. A.Operating results. Revenue for the fiscal year endedMarch 31 2011 increased139.4% to $9,261 from $3,869 for fiscal year 2010, while the netcomprehensive loss decreased to $20,889 from $46,469 for the year-ended March 31, 2010. For the fiscal year ended March 31, 2009, we had revenue of $10,292 and a comprehensive loss of $23,460. The ongoing impact of the financial turmoil of the US since 2008 had made it more difficult for us to secure customers. Selling, general and administrative expenses totaled $30,106 for fiscal year 2011, a decrease of 40.1% from $50,274 for fiscal year 2010. The decrease in expenses of $20,168 was principally due to a decrease in the professional feespaid in connection to the Company’s filing for registration with the SEC, and for trading approval from FINRA Selling, general and administrative expenses for fiscal 2009 totaled $31,330. For the year-ended March 31, 2011, the company had interest income of $20. This compares with interest income of $34 for the year-ended March 31, 2010 and $127 for the year-ended March 31, 2009. The reduction in interest income reflects both lower cash balances and a reduction in the interest paid on the funds. For the year-ended March 31, 2011, the company had a currency exchange loss of $64 compared with currency exchange losses of $98 and $2,549 for the years ended March 31, 2010 and 2009, respectively. These currency exchange losses resulted from the Chinese currency appreciating against the Hong Kong currency which is tied to the U.S. Dollar. Although the economy in China as well as most of the rest of the world has experienced considerable turmoil and uncertainty since 2008, our senior management nevertheless has determined to devote considerable efforts to marketing duringfiscalyear 2012 in an attempt to generate new business. Management has participated in more trade exhibitions, seminars and conferences for small-to-medium sized companies in both China and Hong Kong in order to get into contact with more potential customers. Efforts will also be spent to maintain friendly relationships with former customers and other professional bodies like law firms and accounting firms with the aim of securing new clients through referrals. 10 Table of Contents B.Liquidity and capital resources. As of March 31, 2011, the company had a working capital of $17,474. This compares with working capital of $38,363 as of March 31, 2010. The Company estimates its working capital needs for the next 12 months to be approximately $20,000.As of March 31, 2011,it had in sufficient funds on hand to meet such needs. The original shareholders of KASH, Mr. Wong and Mr. Hung, directors of the company, had taken up the responsibility to see that the company has sufficient liquidity and possesses adequate capital resources to carry on its business.Although they are not legally obligated to do so, it is expected that Mr. Wong and Mr. Hung will continue to provide liquidity from their individual resources as necessary. As substantial shareholders of the company, Mr. Wong and Mr. Hung are committed to the continuous operation of the Company and have previously provided liquidity to the Company. C.Research and development, patents and licenses, etc. None/Not applicable. D.Trend information. We expect the serious financial crisis in the United States and elsewhere in the world to continue to adversely affect our prospective clients and therefore our results of operation during the calendar year 2011. We anticipate that we will continue to reduce our expenses and to look to our directors to provide necessary liquidity to meet our obligations.We also may consider making a public or private offering of our securities to raise capital, in the United States and/or in China and Hong Kong. E.Off-balance sheet arrangements None/Not applicable. F.Tabular disclosure of contractual obligations None/Not applicable. Item 6. Directors, Senior Management and Employees A.Directors and senior management.Our directors and senior management are: WONG Ka Ming, age 58, has served as President and a director of Dragon Jade since August 2008 and as President and a director of KASH since inception on October 31, 2003.Prior thereto, from 2000 to 2001, Mr. Wong was a director of Man Sang Holding Inc., a publicly held company engaged in the purchasing, processing, assembling, merchandising, and wholesale distribution of pearls, pearl jewelry products and jewelry products.In 1999, he was a director of Fidelity Communication Company, a private company in Hong Kong engaged in public and investors relations. In 2002, he was a director of Stanford Capital International Ltd., a private company in Hong Kong engaged in investor relations. From 1997 to 1999, Mr. Wong was a director of Regal Financial Services Ltd., a private company which specialized in investments and fund management in China.Previously, for more than 10 years, he had served as an executive officer and/or director of several brokerage and investment banking firms in Hong Kong.Mr. Wong earned B.S. Sci. and M.B.A. degrees from the Chinese University of Hong Kong. 11 Table of Contents HUNG Kwok Wing (“Sonny”), age 47, has served as a director of Dragon Jade since August 2008 and has served as Vice President of KASH since March 2008.Mr. Hung served as Assistant to the Chairman of Man Sang Holding Inc. from March 2002 to January 2008, except in 2002 when he was an executive officer of ZMGI Corporation; he had joined Man Sang in November 1996 as Vice President.Prior thereto, for more than 10 years, Mr. Hung had served as an executive and/or executive officer of several banking and financial institutions based in Hong Kong, Mr. Hung received a B.S. degree in Finance and Banking from San Francisco State University, an M.B.A. degree from Baptist University and a Masters degree in Accountancy from the Chinese University of Hong Kong. KOU Yue (“Ivory”), age 36, has served as Chief Financial Officer of Dragon Jade since August 2008 and as Chief Financial Officer of KASH since February 2006. Before joining the Company, since 2002, she was the financial manager of China Broadcasting Holding Ltd., a listed company in Hong Kong. From 1996 to 2002, she held senior management positions in several accounting firms in Hong Kong and China.She is a member of professional accounting groups HKICPA, ACCA and CICPA.Ms. Kou received a B.S. degree in Business Administration from the Tianjin Finance and Economic University and a Masters degree in Banking from the City University of Hong Kong. LAM Lai Sheung (“Christine”), age 58, has served as Secretary of Dragon Jade since August 2008 and as Secretary of KASH since inception on October 31, 2003. She is responsible for the administrative work of the Company. Before joining KASH, she had worked as Administrative Officer and Executive Secretary with a number of private and public enterprises like the Hong Kong Jockey Club, ZMGI Corporation and ABC Communications Ltd. in Hong Kong. There is no family relationship between any of the directors and officers of Dragon Jade or KASH. B.Compensation. None of our officers and directors received any compensation from Dragon Jade.However, all of our officers and directors are entitled to receive compensation from KASH for services rendered to KASH. Mr. WONG as President of KASH did not receive any compensation or benefits during the fiscal year ended March 31, 2011. Mr. HUNG joined KASH as Vice President in March 2008 and did not receive any compensation or benefits during the fiscal year ended March 31, 2011. Ms. KOU as Chief Financial Officer of KASH did not receive any compensation or benefits during the fiscal year ended March 31, 2011. Ms. LAM as Secretary of Kash did not receive any compensation or benefits during the fiscal year ended March 31, 2011. None of the members of senior managementreceives any other form of remuneration, such as bonuses, stock awards, stock options, or perquisities such as country club memberships or automobiles. No amounts were set aside or accrued by KASH to provide pension, retirement or similar benefits to senior management. C.Board Practices. The current terms of office of the directors expire at the next annual meeting and when their successors are elected and qualified. There currently is no formal agreement in place as to compensation to be paid to the executive officers who also serve as directors (Mr. Wong and Mr. Hung).Each of such executive officers / directors has other employment, and renders services to the Company on an as-needed basis. The Company has not accrued salary to these persons,, issued shares as compensation, issued stock options or warrants or recorded contributed capital for the services rendered by them and no employment agreements exist. The Company is not aware of any accounting pronouncement that requires the compensation of executive officer / directors (other than for certain non-profit organizations) who perform executive services on an as-needed basis. We currently do not have an audit committee or a remuneration committee, but intend to authorize such committees, adopt their policies and procedures and appoint their members, no later than the fiscal year ending March 31, 2012. 12 Table of Contents D.Employees. We had 4 employees at the end of the last fiscal year ended March 31, 2011, all of whom were members of senior management, and an average of3 employees during the past three fiscal years, all of whom were members of senior management.Each of the members of senior management devotes approximately 10 hours per week of his/her time to the business of KASH and Dragon Jade, on an “as needed” basis E.Share Ownership. The shares of Dragon Jade are beneficially owned by WONG Ka Ming, HUNG Kwok Wing and Metrolink Holdings Limited, who are in a position to “control” Dragon Jade by virtue of their shareholdings and positions. The following table sets forth, as of March 31, 2011 and , the beneficial ownership of shares of the common stock of Dragon Jade beneficially owned by (1) each person known to be the beneficial owner of more than 5% of our shares of common stock and (2) each of the members of senior management identified in Item 6.B., above.(The term “beneficial owner” of securities refers to any person who, even if not the record owner of the securities, has or shares the underlying benefits of ownership. These benefits include the power to direct the voting or the disposition of the securities or to receive the economic benefit of ownership of the securities.A person also is considered to be the “beneficial owner” of securities that the person has the right to acquire within 60 days by option or other agreement.Beneficial owners include persons who hold their securities through one or more trustees, brokers, agents, legal representatives or other intermediaries, or through companies in which they have a “controlling interest,” which means the direct or indirect power to direct the management and policies of the entity.) Name Numberof Shares Percent of Shares (%) WONG Ka Ming HUNG Kwok Wing KOU Yue -0- -0- LAM Lai Sheung -0- -0- Metrolink Holdings Ltd.* * Andy Lai and Lilian Wai are the shareholders of and have a controlling interest in Metrolink Holdings Ltd. There is no arrangement involving any person named in the table that involves the issue or grant of options for our shares or any shares. 13 Table of Contents Item 7. Major Shareholders and Related Party Transactions A.Major Shareholders. As of March 31, 2011, our major shareholders, WONG Ka Ming, HUNG Kwok Wing and Metrolink Holdings Ltd. beneficially own, respectively, 9,500,000 shares of Dragon Jade common stock, or 31.2%, 9,500,000 shares or 31.2% and 8,000,000 shares or 25.5%. See Item 6E, above.On November 5, 2008, Dragon Jade acquired 100% of the total issued shares of KASH from its original shareholders, Messrs. WONG and HUNG and Worldwide Gateway Co., in exchange for an aggregate ofHK$3 and 30,000,000 Dragon Jade shares.There has been no change in the beneficial ownership of our major shareholders since November 5, 2008, except that Metrolink Holdings Ltd. was assigned its shares by Worldwide Gateway Co. on November 26, 2008 for no (-0-) consideration and during the fiscal year-ended March 31, 2011 each of the three principal shareholders sold 1,000,000 share, respectively, of their common stock to non-related third parties. The principal beneficial owners of Worldwide Gateway, Mr. Andy Lai and Miss Lillian Wai, are the principal beneficial owners of Metrolink Holdings Ltd. None of our 30,410,000 issued and outstanding shares of common stock as of March 31, 2011, is held by persons in the United States.Of the issued and outstanding shares, 30,410,000, or 100%, are held by 46 holders of record in Hong Kong. We are not directly or indirectly owned or controlled by another corporation, by any foreign government, or by any other natural or legal person, severally or jointly. We know of no arrangement the operation of which may at a subsequent date result in a change in control. Our major shareholders do not have different voting rights. B.Related Party Transactions.Since April 1, 2005, there has been no related party transaction except (1) the total of $115,654 due Mr. WONG$34,696 , Mr. HUNG $34,696 and Metrolink Holdings Ltd. $46,262 for funds advanced to the KASH, which amounts have no due date or maturity date and do not bear any interest, which was capitalized subsequent to March 31 2008, and therefore there is no longer any amount due to directors;and (2) our purchase of all KASH shares from our major shareholders for HK$3. (Related party transactions are transactions or loans between Dragon Jade and:(a) enterprises directly or indirectly controlled by the company; or (b) associates of our major shareholders; or(c) our major shareholders ;or (d) our senior management or (e) entities directly or indirectly controlled by our major shareholders or senior management.) Subsequent to the closing of the interim period ended November 30, 2008, on January 16, 2009, we issued a total of 30,000,000 Dragon Jade shares to the original shareholders of KASH pursuant to a supplementary agreement dated August 28, 2008 regarding the acquisition of KASH by Dragon Jade. As a result, Mr. WONG Ka Ming, Mr. HUNG Kwok Wing and Metrolink Holdings Ltd. were issued and 10,500,000 shares, 10,500,000 shares and 9,000,000 shares, respectively. Worldwide Gateway Co. Ltd., one of the original shareholders of KASH, had assigned its interest in Dragon Jade to Metrolink. Subsequently, each of these three shareholders has sold 1,000,000 shares each to three unrelated parties. Dragon Jade had sold 10,000 shares to Mr. Wong Yan Sang (unrelated to Mr. Wong Ka Ming), the founding shareholder, at consideration of $0.10 per share, a term we considered to be fair to us, or a total of $1,000 and had a private placement of 400,000 shares to 40 individual unrelated parties in Hong Kong at consideration of US$0.1 per share, or a total US$40,000. All subscription money wasdeposited to a bank account of Asset Intelligence Ltd.because Dragon Jade had not yet opened any bank account at the time of the placement;Mr. WONG is the director of Asset Intelligence. All the operation expenses of Dragon Jade have been paid through the bank account of Asset Intelligence, including the incorporation cost of Dragon Jade and legal fees. As of March 31, 2011, all subscription money from the private placement had been deployed to pay for the various expenses of Dragon Jade, and there is zero (0) balance due from Asset Intelligence.There were no capital transactions during the year-endedMarch 31, 2011. C.Interests of experts and counsel.No counsel or accountant for the company has been employed on a contingent basis or owns shares in the company or in KASH. Item 8. Financial Information A. Consolidated Statements and Other Financial Information The following consolidated financial statements and other financial information are included as part of this registration statement, fter “Signatures”: Dragon Jade International Ltd. Consolidated Balance Sheet as of March 31, 2010 and 2011. Consolidated Statements of Operations and Comprehensive Loss for the year ended March , 2009, 2010 and 2011. Consolidated Statements of Cash Flow for the year ended March 31 2009, 2010 and 2011. Consolidated Statements of Change in Stockholders Equity (Deficit) for the year ended March 31, 2009, 2010 and 2011. Notes to Consolidated Financial Statements 14 Table of Contents B.Significant Changes. - None Item 9. The Offer and Listing A.Offer and listing details. There is no established or liquid trading market for shares of our common stock.Although our shares are eligible to trade on the OTC Bulletin Board (“OTCBB”) under the symbol DGJI.OB, there has been no trading in our stock to date. The initial bid and asked prices submitted for quotation by the sponsoring broker-dealer will be determined arbitrarily by negotiation between that broker-dealer and us and may not necessarily bear any relationship to our asset value, earnings, financial condition or other established criteria of value; such prices will be subject to change as a result of market conditions and other factors. The transfer agent for our shares is Interwest Transfer Company, Inc., 1981 EastMurryHolladay Road, Suite 100, Salt Lake City, Utah 84117. B.Plan of distribution.Not applicable. C.Markets. Our shares are eligible to trade on the OTCBB Market under the symbol DGJI.OB. See Item 9A, above. D.Selling shareholders.Not applicable. E.Dilution.Not applicable. F. Expenses of the issue.Not applicable. 15 Table of Contents Item 10. Additional Information A.Share capital.Pursuant to Section 6.1 of our Memorandum of Association, we are authorized to issue 100,000,000 no par value of a single class.As of March 31, 2011, our recent fiscal year end, and the latest practical date, 30,410,000of our authorized shares were issued and outstanding,Pursuant to Section 7 of our Memorandum of Association, holders of common stock are entitled to one vote per share on each matter submitted to a vote of shareholders, the right to an equal share in any dividend paid by the company and the right to an equal share in the distribution of surplus assets, if any, on liquidation of the company.Holders of common stock do not have preemptive rights to purchase additional shares or other subscription rights.The common stock carries no conversion rights and is not subject to redemption or any sinking fund provisions.All shares of common stock are entitled to share equally in dividends from legally available sources as determined by the board of directors.Upon dissolution or liquidation of the company, whether voluntary or involuntary, holders of common stock are entitled to receive assets of the company available for distribution to shareholders. Since January 16, 2009, we issued 30,000,000 shares of our common stock to the three shareholders of KASH to acquire 100% of the issued and outstanding shares of KASH.See Item 6E. There were no changes in voting rights involved in this transaction. B.Memorandum and articles of association. (1)The Company was incorporated under the Territory of the British Virgin Islands BVI Business Companies Act 2004, on April 14, 2008.Section 5.1 of the Memorandum of Association provides that the Company has full capacity to carry on or undertake any business or activity, do any act and enter into any transaction. (2)Section 8 of the Articles of Association provides that the minimum number of directors shall be one; there is no maximum number of directors.There are no limitations or restrictions on the borrowing power of directors; there are no age limit requirements and no shareholding requirements. Section 13 of the Articles of Association, concerning conflicts of interest, provides that a director shall disclose that he is interested in a transaction entered into or to be entered into by the Company and that such director may vote on a matter relating to the transaction, attend a meeting of directors relating to the transaction, and sign a document on behalf of the Company or do anything in his capacity as a director that relates to the transaction. (3)Section 18 of the Articles of Association provides that directors may authorize a distribution by way of dividend at any time if they are satisfied that immediately after the distribution the value of the Company’s assets will exceed its liabilities and that the Company will be able to pay its debts as they fall due.Section 7 of the Memorandum of Association provides that each share of common stock is entitled: to one vote at a meeting of shareholders or on any resolution of shareholders; to share equally in any dividend paid by the Company; and to share equally in the distribution of any surplus assets of the Company on its liquidation.There are no pre-emptive rights. 16 Table of Contents (4)Section 8 of the Articles of Association provides that the rights of shareholders may be varied with the consent in writing, or by resolution passed at a meeting, by holders of more than 50% of the issued shares. (5)Section 7 of the Articles of Association provides that any director may convene meetings of shareholders and that shareholders entitled to exercise 30% or more of the voting rights may request directors in writing to convene a meeting of shareholders. (6)There are no limitations or restrictions on the rights of non-resident or foreign shareholders to own shares or to hold or exercise voting rights. (7)There are no provisions that would have an effect of delaying, deferring or preventing a change in control of the Company. (8)There are no provisions governing the threshold above which shareholder ownership must be disclosed. C.Material contracts.There have been no material contracts since inception of Jade Dragon. D.Exchange controls.Neither the British Virgin Islands nor Hong Kong has any system of exchange controls and there is no restriction of any kind on the repatriation of capital or the remittance of dividends, profits, interests, royalties or other payments to non-resident holders of the Company’s securities. Restrictions on the Payment of Dividends -Chinese law requires net profits after taxes to be used to set-off any losses carried forward before any distribution of profits may be made. Furthermore,Chinese law imposes a Mandatory Provident Reserve on all businesses. Under this law, a business must set aside 10% of its distributable profits as a mandatory reserve before a distribution of profits may occur. Once the business accumulates a mandatory reserve equal to 50% of its capitalization, no further accumulation of the reserve is required. E.Taxation. Shareholders will not be subject to taxation, including withholding provisions, in the British Virgin Islands or in Hong Kong.The Company assumes no responsibility for the withholding of any tax upon the payment of dividends and there is no tax treaty between the British Virgin Islands and the United States regarding such withholding. The Company will be subject to applicable taxes in Hong Kong, but shareholders will exempt. There is no tax treaty between the United States and Hong Kong. For UnitedStates federal income tax purposes, the gross amount of all distributions paid with respect to our common shares to a person subject to United States federal income taxation generally will be treated as foreign source dividend income to such person.Gain or loss from the sale of our shares generally will be subject to federal income taxation at a maximum federal income tax rate of 15% if the shares were held for more than 12 months or as ordinary income if held for less than 12 months. G.Statement by experts.The auditors of the Company are Gruber & Company, LLC, 99 Saybridge Manor Parkway, Lake Saint Louis, Missouri 63367.The financial statements included as part of this registration statement have been included herein in reliance upon the authority of such auditors as experts in accounting and auditing. H.Documents on display.Item 19 sets forth a list of exhibits; that list is incorporated herein by reference. I.Subsidiary information.Information concerningKASH, our only subsidiary, is included throughout this registration statement; KASH’s financial statements also are included. 17 Table of Contents Item 11. Quantitative and Qualitative Disclosures About Market Risk We have not entered into market risk sensitive instruments for any purpose. Item 12. Description of Securities Other than Equity Securities. None/Not applicable. Part II Item 13. Defaults, Dividend Arrearages and Delinquencies There has not been a material default in the payment of principal or interest relating to our indebtedness. We have not paid any dividends. Item 14. Material Modifications to the Rights Of Security Holders And Use of Proceeds The rights of the holders of our common stock has not been modified or qualified by any instrument defining such rights or by the issuance of any other securities. Item15. Controls and Procedures Evaluation of disclosure controls and procedures The Company's management, with the participation of the Company's Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of the Company's disclosure controls and procedures pursuant to Rule13a-15under the Securities Exchange Act of 1934.In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to theircosts. Based on such evaluation, the Company's Chief Executive Officer and Chief Financial Officer concluded that, as of March31, 2011, the Company's disclosure controls and procedures are designed at a reasonable assurance level and are effective to provide reasonable assurance that information the Company is required to disclose in reports that the Company files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and that such information is accumulated and communicated to the Company's management, including the Company's Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Management's report on internal control over financial reporting Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process designed by, or under the supervision of, the Company's Chief Executive Officer and Chief Financial Officer and effected by the Company's Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.
